Case 1:19-mj-00019 Document 1 Filed 05/22/19 Page 1 of 12 PagelD #: 1

 

 

ies

 

 

’ °.POClF
MAY 2 2 2019 L.19- mye

 

 

 

RORY L. PEMAY II, CLEAR

Southam Diss of dross Virgie IN THE UNITED STATES DISTRICT COURT

 

 

FOR THE WESTERN DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA

Vv. Criminal No, 19-30
(18 U.S.C, §§ 371 and 2314)
EUDELL DELANO DICKERSON, JR. ~AUNBER-SEAL]-
DAVID STANLEY

FILED

MAY 07 2019

SUPERSEDING INDICTMENT.

COUNT ONE

- wy ahargee: CLERK US. DISTRICT COURT
the grand juty charges: WEST. DIST. OF PENNSYLVANIA

THE CONSPIRACY AND ITS OBJECTS

1, From in and around February 2017, and continuing thereafter until in and around
January 2018, in the Western District of Pennsylvania, the Western District of Virginta, and
elsewhere, the defendants, EUDELL DELANO DICKERSON, JR. and DAVID STANLEY,
knowingly and willfully did conspire, combine, confederate and agree with each other and with
others known and unknown to the grand jury to transport, transmit and transfer in interstate
commerce certain goods, wares and merchandise that were stolen, namely, specialized mining
equipment/components, of the value of $5,000 or more, knowing the same to have been stolen,
converted and taken by fraud in violation of Title 18, United States Code, Section 2314.

MANNER AND MEANS OF THE CONSPIRACY
2, It was a part of the conspiracy that the defendants, EUDELL DELANO

DICKERSON, JR. and DAVID STANLEY, recruited others, known and unknown to the grand
’ jury, to steal specialized mining equipment/components from mining companies located in the

Commonwealth of Pennsylvania, the Commonwealth of Virginia, Commonwealth of Kentucky

and elsewhere.

 

 

 

 
Case 1:19-mj-00019 Document 1 Filed 05/22/19 Page 2 of 12 PagelD #: 2

3. it was further a part of the conspiracy that the defendants, EUDELL DELANO
DICKERSON, JR. and DAVID STANLEY, and others known and unknown to the grand jury,
caused to be transported. the stolen specialized mining equipment/components across state lines,
including from the Commonwealth of Pensylvania to West Virginia and from the Commonwealth
of Virginia to West Virginia. |

OVERT ACTS

4, In furtherance of the conspiracy, and to effect the objects of the conspiracy, the
defendants, EUDELL DELANO DICKERSON, JR. and DAVID STANLEY, and others known
and unknown to the grand jury, did commit and cause to be committed, the following overt acts,
among others, in the Western District of Pennsylvania, the Western District of Virginia, the Eastern
District of Kentucky, and the Northern District of West Virginia, and elsewhere:

a, From in and around February 2017, and continuing thereafter until in and
around January 2018, the defendants, EUDELL DELANO DICKERSON, JR. and DAVID
STANLEY, instructed individuals known and unknown to the grand jury to steal specialized
mining equipment/components from mining companies in the Commonwealth of Pennsylvania
and the Commonwealth of Virginia,

b. From in and around February 2017, and continuing thereafter until in and
around January 2018, the defendants, EUDELL DELANO DICKERSON, JR. and DAVID
STANLEY, and others known and- unknown to the grand jury, did drive or cause to be driven
vehicles owned by EUDELL DELANO DICKERSON, JR, and DAVID STANLEY across state
lines,

Cc, From in and around February 2017, and continuing thereafter until in and

around January 2018, the defendants, EUDELL DELANO DICKERSON, JR. and DAVID

 

 
Case 1:19-mj-00019 Document 1 Filed 05/22/19 Page 3 of 12 PagelD #: 3

STANLEY, and others known and unknown to the grand jury, did enter, without the authorization
to do so, the premises owned by mining companies located in the Commonwealth of Pennsylvania
the Commonwealth of Virginia, and the Commonwealth of Kentucky.

d, From in and around February 2017, and continuing thereafter until in and
around January 2018, the defendants, EUDELL DELANO DICKERSON, JR. and DAVID
STANLEY, sold the stolen goods, that is, the specialized mining equipment/components, at a
company in West Virginia and elsewhere,

In violation of Title 18, United States Code, Section 371.

 
Case 1:19-mj-00019 Document1 Filed 05/22/19 Page 4 of 12 PagelD #: 4

 

 

COUNT TWO
The grand jury further charges:

From in and around February 2017, until in and around May 2017, in the Western
District of Pennsylvania, the defendants, EUDELL DELANO DICKERSON, JR. and DAVID
STANLEY, and others known and unknown to the grand jury, did unlawfully cause fo be
transported and transferred in interstate commerce from the Commonwealth of Pennsylvania to
the State of West Virginia, certain goods, wares and merchandise that were stolen, namely,
specialized mining equipment/components, of the value of $5,000 or more, knowing the same to

have been stolen, converted and taken by fraud.

In violation of Title 18, United States Code, Section 2314,

A True Bill,

Cutt,

SCOTT W.BRADY “7
United States Attorney
PA ID No, 88352

 
Case 1:19-mj-00019 Document 1 Filed 05/22/19 Page 5 of 12 PagelD #: 5

IN THE UNITED STATES DISTRICT COURT _
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
vy Criminal No. 19-30
; UNDERSEAL]’ e F E. a i)
BUDELL DELANO DICKERSON, JR. .
DAVID STANLEY . MAY 07 20189

SUPERSEDING INDICTMENT MEMORANDUM CLERK U.S. DISTRICT COURT
WEST, DIST. OF PENNSYLVANIA

AND NOW comes the United States of America, by its attorneys, Scott W. Brady,

United States Attorney for the Wester District of Pennsylvania, and Rebecca L, Silinski, Assistant

United States Attomey for said District, and submits this Superseding Indictment Memorandum

to the Cowt:

L THE SUPERSEDING INDICTMENT
A federal grand jury returned a two (2) count Superseding Indictment against the

-above-named defendants for alleged violations of federal law:

COUNT OFFENSE/DATE ; TITLE/SECTION DEFENDANTS

One Conspiracy to Transport Stolen Goods in 18 U.S.C, §371 DICKERSON
Interstate Commerce STANLEY
From in and around February 2017 through
in and around January 2018

Two Transportation of Stolen Goods in Interstate 18 U.S.C, §2314 DICKERSON
Commerce STANLEY

From in and around February 2017 through
in and around May 2017

 
Case 1:19-mj-00019 Document 1 Filed 05/22/19 Page 6 of 12 PagelD #: 6

i. ELEMENTS OF THE OFFENSES

A, As to Count One:

In order for the crime of Conspiracy to Transport Stolen Goods in Interstate
Commerce, in violation of 18 U.S.C. § 371, to be established, the government must prove all of
the following essential elements beyond a reasonable doubt:

1, That two (2) or more persons agreed to commit offenses against the United
States, as charged in the Superseding Indictment;

2. That the defendant was a party to or member of that agreement,

3, That the defendant joined the agreement or conspiracy knowing of its
objective to commit an offense against the United States and intending to join together with at least
one (1) other alleged conspirator to achieve that objective that is, that the defendant and at least
one (1) other alleged conspirator shared a unity of purpose and the intent to achieve the common
goal or objective, to commit an offense against the United States; and

4, That at some time during the existence of the agreement or conspiracy, at
least one of its members performed an overt act in order to further the objective of the agreement.

‘Phivd Cirouit Model Criminal Jury Instruction 6.18.37LA.

B. As to Count Twe:

In order for the crime of Transportation of Stolen Goods in Interstate Commerce,
in violation of 18 U.S.C. § 2314, to be established, the government must prove all of the following
essential elements beyond a reasonable doubt:

1, That the goods, wares, or merchandise were stolen.

2. That the defendant transported, transmitted or transferred the property in

interstate or foreign commerce, or caused the property to be transported, transmitted or transferred,

 
Case 1:19-mj-00019 Document 1 Filed 05/22/19 Page 7 of 12 PagelD #: 7

3, That at the time of the transportation, transmission, | or transferral, the
defendant knew the property was stolen, converted or taken by fraud.
4, That the value of the property was $5,000 or more,
TI. PENALTIES
A. As to Count One: Conspiracy to Transport Stolen Goods in Interstate
Commerce (18 U.S.C, § 371):
1, A term of imprisonment of not more than five (5) years (18 U.S.C, § 371);
2. A fine not more than the greater of}
(a) $250,000 (18 U.S.C: § 35710b)G));
or
(b) an alternative fine in an emount not more than the greater of twice
the gross pecuniary gain to any person or twice the pecuniary loss to any person other than the
defendant, unless the imposition of this alternative fine would unduly complicate or prolong the
sentencing process (18 U.S.C. § 3571(d));
3, A term of supervised release of not more than three (3) years (18 U.S.C. §
3583); |
4, Any or all of the above.
B. As to Count 2: Transportation of Stolen Goods in Interstate
Commerce (18 U.S.C, § 2314):
1. A term of imprisonment of not more than 10 years (18 U.S.C. § 2314);
2, A fine not more than the greater of:
(a) $250,000 (18 U.S.C. § 3571(b)(3));

or

 
Case 1:19-mj-00019 Document 1 Filed 05/22/19 Page 8 of 12 PagelD #: 8

(b}  analternative fine in an amount not more than the greater of twice
the gross pecuniary gain to any person or twice the pecuniary loss to any person other than the
| defendant, unless the imposition of this alternative fine would unduly complicate or prolong. the
sentencing process (18 U.S.C, §3571(d)),
3, A. term of supervised release of not more than three (3) years (18 U.S.C.
§3583);
4. Any or all of the above,
IV, MANDATORY SPECIAL ASSESSMENT
A mandatory special assessment of $100.00 must be imposed at each count upon

which the defendant is convicted, pursuant to 18 U.S.C. § 3013.

VY. RESTIPUTION

Restitution may be required in this case as to Counts One and Two, together with
any authorized penalty, as part of the defendant’s sentence pursuant to 18 U.S.C, §§ 3663, 3663A,

and 3664,
VI. FORFEITURE

Not applicable in this case.

Respectfully submitted,

 

 

REBECCANS.SULINSRI-

Assistant United States Attorney
PA ID No. 320774

 
Case 1:19-mj-00019 Document 1 Filed 05/22/19 Page 9 of 12 PagelD #: 9

IN THE UNITED STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
v. Crim. No. 19-30
DAVID STANLEY
REOUEST FOR DETENTION

 

AND NOW comes the United States of America, by its attorneys, Scott W. Brady,

United States Attomey for the Western District of Pennsylvania, and Rebecca L. Silinski, Assistant

United States Attorney for said District, and, pursuant to 18 U.S.C, §§ 3142(e) and (1), hereby

requests detention of the above-named defendant, and sets forth the following material factors in

support thereof:
Mo,
4
px]
Kl 2
0
O

That no condition or combination of conditions will reasonably assure

the appearance of defendant as required and the safety of any other

person and the community because:

a. Defendant is a danger to any other person or the community,
and/or:

b. Defendant is a flight risk,

That the government is entitled to a detention hearing based upon the

following:

a. Defendant is charged with a crime of violence as defined in 18 -
U.S.C. § 3156; or

bh, Defendant is charged with an offense for which the maximum

sentence is life imprisonment or death, or

 
Case 1:19-mj-00019 Document 1 Filed 05/22/19 Page 10 of 12 PagelD #: 10

Defendant is charged with an offense for which a maximum term
of imprisonment of 10 years or more is prescribed in the
Controlled Substances Act (21 U.S.C. § 801 et seq), the
Controlled Substances Import and Export Act (21 U.S.C. § 951 et
seq.), or the Maritime Drug Law Enforcement Act (46 U.S.C.
App. § 1901 et seq.) or -

Defendant is presently charged with a felony and has been
convicted of two or more offenses described in subparagraph a-c
above, or two or more State or local offenses that would have been
offenses described in subparagraphs a-c above if a circumstance
giving rise to Federal jurisdiction had existed, or a combination of
such offenses; or

Defendant is charged with a felony which is not a crime of
violence, but which involves: a minor victim, possession or use
of a firearm or destructive device (as those terms are defined in 18
U.S.C. § 921) or any other dangerous weapon, or the failure to
register under 18 U.S.C. § 2250 (as required by the Sex Offender
Registration and Notification Act); or

That a serious risk exists that defendant will flee; or
That a serious risk exists that defendant will obstruct or attempt to

obstruct justice, or threaten, injure, or intimidate, or attempt to

threaten, injure, or intimidate, a prospective witness or juror.

 
Case 1:19-mj-00019 Document 1 Filed 05/22/19 Page 11 of 12 PagelD #: 11

1 3. That a rebuttable presumption arises that no condition or combination
of conditions will reasonably assure the safety of any other person and
the community, in that the present case involves an offense described in
paragraphs 2a-2e above and:

fH a. Defendant has been convicted of a Federal offense described in

subsection 2a-2e above, or of a State or local offense that would

 

have been an offense described in subsection 2a-2e above if a
circumstance giving rise to Federal jurisdiction had existed; and

Ct b. The offense described in paragraph 3a above was committed while

defendant was on release pending trial for a Federal, State or local
offense; and

[] ¢.  Aperiod of not more than five years has elapsed since the date of
defendant's conviction or release from imprisonment for the
offense described in paragraph 3a, whichever is later.

([} 4. That a rebuttable presumption arises that no condition or combination
of conditions will reasonably assure the appearance of defendant as
required and the safety of the community, in that there is probable cause
to believe that:

Ci} a, Defendant committed an offense for which a maximum term of
imprisonment of ten years or more is prescribed in the Controlled
Substances Act (21 U.S.C. § 801 et seq.), the Controlled

Substances Import and Export Act (21 U.S.C, § 951 et seq.), the

 

 
Case 1:19-mj-00019 Document 1 Filed 05/22/19 Page 12 of 12 PagelD #: 12

Maritime Drug Law Enforcement Act (46 U.S.C, App. § 1901 et
seq.),or

[1 b. Defendant committed an offense under 18 U.S.C. §§ 924(c),
956(a), or 2332b, or an offense involving a minor victim under
Sections 120], 1591, 2241, 2242, 2244(a)(1), 2245, 2251,
2251A, 2252(a)(1), 2252(a\(2), 2252(a)(3), 2252A(a\(1),
2252A(a)(2), 2252A(a)(3), 2252A(aj(4), 2260, 2421, 2422, 2423,
or 2425 of Title 18,

LC} 5. A Continuance of day(s) is requested for the detention

hearing based upon the following reasons:

 

 

[} 6. Good cause for a continuance in excess of three days exists in that:

 

 

Respectfully submitted,

SCOTT W. BRADY
United States Attorney

 

By:

 

REBECCA L/SILINSKE—-— —
Assistant U.S. Attorney

PA ID No, 320774

 

 
